Citation Nr: 1135168	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a neurological condition, to include multiple sclerosis.

4.  Entitlement to service connection for a peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for a peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for uveitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In April 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO located in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's hypothyroidism is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include presumed herbicide exposure.

2.  The Veteran's COPD is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include presumed herbicide exposure, and it is not shown to be caused or aggravated by service-connected disability.

3.  The Veteran's neurological condition, to include multiple sclerosis, is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include presumed herbicide exposure, and it is not shown to be caused or aggravated by service-connected disability; multiple sclerosis did not manifest within seven years of discharge.

4.  The Veteran's peripheral neuropathy of the upper extremities is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, and it is not shown to be caused or aggravated by service-connected disability.

5.  The Veteran's uveitis is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, and it is not shown to be caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for hypothyroidism is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2010).

2.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 (2010).

3.  Service connection for a neurological condition, to include multiple sclerosis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 (2010).

4.  Service connection for peripheral neuropathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

5.  Service connection for uveitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009).  The May 2007 VCAA letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

The May 2007 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant post-service treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.  In this regard, the Board acknowledges that after considerable development undertaken by the RO, the Veteran's service treatment records have been determined by the RO to be unavailable, and the Board finds that any further attempts to obtain such records would be futile.  See Formal Finding of Unavailability, April 2008.  The Board is cognizant that, under such circumstances where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule, which the Board notes has been undertaken in this case.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claims for service connection for hypothyroidism, COPD, uveitis, and a neurological condition, the Board acknowledges that the Veteran has not been provided with a VA examination relating to his claims.  The Board finds, however, that no VA examination is required for these claims because there is no credible lay or medical evidence of onset in service or a continuity of symptomatology since service, and no competent evidence otherwise linking it to service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (veteran was not entitled to a VA medical examination based on his lay statements regarding an in-service event that the Board found not credible; evidence must establish that there was a disease, injury, or event in service in order to trigger the duty to provide a VA examination).  In fact, the Board notes that the Veteran has not alleged that any of these conditions have had their onset in service or continuity of symptomatology since service, and, as explained in detail below, there is no competent evidence suggesting any link to service or service-connected disability.

With regard to the Veteran's claim for service connection for peripheral neuropathy of the upper extremities, the Veteran was provided with a VA examination relating to his claim in September 2010.  The VA examiner reviewed the entire claims file, interviewed and examined the Veteran, and provided adequate reasoning for her conclusions.  Based thereon, the Board finds that the September 2010 VA examination report is sufficient upon which to base a decision with regard to the veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2006).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A.  Herbicide Exposure

The Veteran claims that he incurred hypothyroidism, COPD, and a neurological condition, to include multiple sclerosis, as a result of service, to include herbicide exposure in Vietnam.  See Statement, June 2007; Notice of Disagreement, October 2008.  In that regard, the Board acknowledges that presumed herbicide exposure in Vietnam has been recently conceded by the RO (and service connection for diabetes mellitus and residuals of prostate cancer was recently granted based thereon, see rating decision, September 2010).  See 38 C.F.R. § 3.307(a)(6)(iii).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases.  See also 38 U.S.C.A. § 1116.  The Board notes, however, that the diseases listed in 38 C.F.R. § 3.309(e) do not include hypothyroidism, COPD, or any neurological condition such as multiple sclerosis.  Therefore, even though exposure to herbicide agents has been conceded in this case, there can be no presumptive service connection for hypothyroidism, COPD, or a neurological condition, to include multiple sclerosis based on herbicide exposure.  

Although the Veteran has not alleged that his peripheral neuropathy of the upper extremities is related to presumed herbicide exposure, the Board acknowledges that "acute and subacute peripheral neuropathy" is listed as a disease in 38 C.F.R. § 3.309(e).  Nevertheless, the Board finds that there is no evidence in the claims file indicating that the Veteran has been diagnosed with peripheral neuropathy that is "acute and subacute," which is defined in the regulations as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of onset."  38 C.F.R. § 3.309(e), Note (2).  In fact, the Veteran testified at the Board hearing that he did not have any symptoms within a year of separating from service, his wife testified that he was not diagnosed until around 2002, and the first medical evidence of complaint is likewise dated in 2002.  See Private Treatment Record, March 2002.  Based thereon, the Board finds that acute or subacute peripheral neuropathy of the upper extremities is not shown, and there cannot be presumptive service connection for such.  

The Veteran is not, however, precluded from proving entitlement to service connection for hypothyroidism, COPD, a neurological condition, uveitis, or peripheral neuropathy of the upper extremities on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

B.  Hypothyroidism, COPD, Neurological Condition, Uveitis

VA and private treatment records reflect that the Veteran has been followed recently for diagnosed hypothyroidism, COPD, a neurological condition, to include multiple sclerosis, and uveitis.  See Private Treatment Records, January 2006 (multiple sclerosis), April 2007 (hypothyroidism), August 2007 (CT scan, notes blurred double vision and history of uveitis), October 2007 (brain MRI, right parietal lobe lesion; probable small vessel ischemic disease, demyelinating process cannot be excluded), April 2011 (six minute walking assessment, diagnosis COPD); Letter, Dr. R.M., April 2011 (hypothyroidism, COPD, uveitis); VA Examination Report, September 2010 (notes multiple sclerosis).  

With regard to the Veteran's claimed neurological condition in particular, the Board is cognizant that there are differing opinions of record as to the exact nature of the Veteran's condition, albeit the relevant medical evidence of record reflects the same symptomatology associated with the varying diagnoses, which include but are not limited to possible demyelinating disease (see letter, Dr. B.R., neurologist, March 2004), multiple sclerosis, (see letter, Dr. D.N., neurologist and multiple sclerosis specialist, October 2005), and probable small vessel ischemic disease but demyelinating process cannot be excluded (see private MRI, October 2007).  In any event, the Board notes that these diagnosed neurological conditions are based on essentially the same neurological complaints, including complaints of numbness of the Veteran's face or head and weakness or imbalance spells.  See, e.g., Letter, Dr. B.R., January 2004.

In light of the above, the Board finds that the Veteran has current hypothyroidism, COPD, neurological, and uveitis conditions.  The Board will now address whether each of these conditions are related to service on a direct basis.

With regard to the Veteran's claims for service connection for hypothyroidism, COPD, a neurological condition, to include multiple sclerosis, and uveitis, the Board acknowledges again, as noted in the VCAA section above, that the Veteran's service treatment records have been found to be unavailable.  In that regard, the Board also notes that the Veteran has not asserted that any of these conditions had their onset in service.

The first evidence of any hypothyroidism is an April 2007 private treatment record that reflects that the Veteran was found to be hypothyroid and was placed on synthroid medication for treatment.  Subsequently, an April 2011 letter written by Dr. R.M. notes that the Veteran's hypothyroidism is not aggravated by his diabetes mellitus (albeit the Board notes that the Veteran has not alleged in this matter that his diabetes caused or aggravated his hypothyroidism).

The Board notes that there is no evidence of record linking the Veteran's hypothyroidism to service other than his own lay assertion that it was caused by in-service herbicide exposure.  The Board finds that the Veteran is not, however, competent to etiologically link a hypothyroidism condition to service, to include presumed herbicide exposure, which would require medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran himself testified at the Board hearing that he did not know the symptoms of hypothyroidism.  See Transcript at 12.  Therefore, without competent evidence linking the Veteran's hypothyroidism to service, service connection may not be granted on a direct basis.  

With regard to the Veteran's claimed COPD, the first evidence of any respiratory disease is a March 1997 private chest x-ray reflecting an impression of very mild granulomatus disease.  Subsequent private treatment records dated from November 2001 to April 2011 reflect that the Veteran has been followed and treated for diagnosed COPD.

The Board notes, however, that there is no evidence of record linking the Veteran's COPD to service other than his own lay assertions that it was caused by in-service herbicide exposure and, in the alternative, that it was aggravated by his service-connected diabetes mellitus.  See Hearing Transcript at 4.  The Veteran is not, however, competent to etiologically link his COPD to presumed herbicide exposure or to his service-connected diabetes, which requires medical expertise.  See id.  While the Board acknowledges that the Veteran testified at the Board hearing that he was told by a physician that his COPD is related to in-service herbicide exposure and that it was aggravated by his diabetes mellitus, see transcript at 4, the Board notes that a layman's account of what a physician purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, without competent, medical evidence linking the Veteran's COPD to service or service-connected disability, service connection may not be granted on a direct basis.  Furthermore, the Board notes that November 2001 and July 2007 private treatment records reflect that the physicians opined that the Veteran's COPD 
was due to his "longstanding tobacco use" and "extensive smoking history of two packs/day for 50 years," respectively.  Moreover, the April 2011 letter written by Dr. R.M. reflects that he opined that the Veteran's COPD was not aggravated by his diabetes mellitus.

With regard to the Veteran's claimed neurological condition, to include multiple sclerosis, the first evidence of any neurological condition is a May 2002 private treatment record that reflects that the Veteran was being followed for ongoing symptoms of a possible stroke in January 2002, including a burning sensation on his head and a sense of imbalance.  Subsequent private treatment records dated from December 2003 to October 2007 reflect that the Veteran has been followed for essentially the same neurologic complaints, including by two neurologists, Dr. B.R. and Dr. D.N.  See Letters, Dr. B.R., March 2004, Dr. D.N., October 2005.  As noted above, these records reflect varying diagnoses for the Veteran's condition, including possible demyelinating disease (see letter, Dr. B.R., neurologist, March 2004), multiple sclerosis, (see letter, Dr. D.N., neurologist and multiple sclerosis specialist, October 2005), and probable small vessel ischemic disease but demyelinating process cannot be excluded (see private MRI, October 2007).  

While the above private treatment records reflect a history of the Veteran's onset of neurological symptoms in 2002, there is no mention in any of these records of any relationship between any neurological condition and service, including any herbicide exposure or his diabetes mellitus.  Thus, there is no evidence of record linking any neurological condition to service or any service-connected disability other than his own lay assertions that it was caused by in-service herbicide exposure and, in the alternative, that it was aggravated by his service-connected diabetes mellitus.  See Hearing Transcript at 17-18.  The Veteran is not, however, competent to etiologically link a neurological condition, such as multiple sclerosis or small vessel ischemic disease, to herbicide exposure or diabetes.  See id.  While the Board acknowledges that the Veteran testified at the Board hearing that he was told by a physician that his neurological condition is related to in-service herbicide exposure and that it was aggravated by his diabetes mellitus, see transcript at 17-18, as discussed above, the Veteran's layman's account of what he was told by a physician does not constitute competent medical evidence.  See Robinette, 8 Vet. App. at 77.  Therefore, without competent, medical evidence linking the Veteran's neurological condition to service or service-connected disability, service connection may not be granted on a direct basis.  

With regard to the Veteran's claimed uveitis, the first evidence of record of any uveitis is a June 1996 private treatment records reflecting that the Veteran complained of blurred vision and that he was diagnosed with uveitis bilaterally.  Subsequent private treatment records dated from January 1997 to March 2003 reflect that the Veteran was followed for uveitis, and the condition is listed in a recent problem list in the Veteran's VA treatment records.  See January 2009.

The Board notes that there is no evidence of record linking the Veteran's uveitis to service other than his own lay assertions that it has been aggravated by his service connected diabetes mellitus, see transcript at 24 (and, in the alternative, the Veteran has asserted that his uveitis was aggravated by his claimed neurological condition, see statement, June 2007).  For the same reasons discussed above, however, the Veteran's lay assertions may not be used to etiologically link his uveitis to service or service-connected disability because he is not competent to render a medical opinion that requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board acknowledges that the Veteran testified at the Board hearing that he was told by a physician that his uveitis was aggravated or "affected" by his service-connected diabetes mellitus, see transcript at 24, as discussed above, the Veteran's layman's account of what he was told by a physician does not constitute competent medical evidence.  See Robinette, 8 Vet. App. at 77.  The Board further adds that the only treatment record in the claims file discussing the etiology of the Veteran's uveitis reflects that it is idiopathic in nature.  See Private Treatment Record, November 2001.  Therefore, without competent evidence linking the Veteran's uveitis to service or service-connected disability, service connection may not be granted on a direct basis.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for hypothyroidism, COPD, a neurological condition, to include multiple sclerosis, and uveitis, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Peripheral Neuropathy of the Upper Extremities

The Veteran claims that he has peripheral neuropathy of the upper extremities secondary to his service-connected diabetes mellitus.  See Statement, June 2007.  

The first evidence of complaint of any upper extremity peripheral neuropathy is a March 2002 private treatment record reflecting the Veteran complained of numbness in his fingertips.  Subsequent private treatment records dated from May 2002 to July 2007 reflect that the Veteran continued to complain of experiencing numbness in his fingers, and that a diagnosis of peripheral neuropathy was recorded.

A September 2010 VA examination report reflects the Veteran's history of multiple sclerosis, and noted that his symptoms involving numbness in his fingertips were documented since the onset of his multiple sclerosis in 2002 (transcribed as "2001" in error).  Sensory examination of the upper extremities revealed absent pinprick, position, and light touch sensations on all fingers.  A diagnosis of multiple sclerosis with all finger involvement since 2002 (numbness) was recorded.  See Report at 5.  The examiner explained that the Veteran's peripheral neuropathy of the upper extremities was due to his multiple sclerosis, and not caused or aggravated by his diabetes mellitus.  See Report at  20.  The examiner reasoned that the Veteran had documented neuropathy since he was diagnosed with multiple sclerosis in 2002 (transcribed as "2001" in error), whereas he was not diagnosed with diabetes mellitus until years later.  See Report at 19; Private Treatment Records, February 2005, January 2006.  In that regard, the Board acknowledges that, more specifically, the Veteran's neurological condition was apparently first diagnosed as being myasthenia gravis (MG), then later as possible multiple sclerosis or demyelinating disease, although the Board finds that this does not change the intended meaning of the examiner in her report.  See Private Treatment Records, January 2003 (MG), March 2004 (possible demyelinating disease), October 2005 (multiple sclerosis).  

The Board finds the above opinion of the September 2010 VA examiner to be the most probative evidence of record as to whether the Veteran's peripheral neuropathy of the upper extremities is related to service, to include service-connected diabetes mellitus.  The examiner noted that she reviewed the claims file, she interviewed and examined the Veteran, and provided a thorough reasoning for her conclusion.

The Board acknowledges an October 2010 opinion of Dr. R.M., on a sort of fill-in-the-blank form, that the Veteran's peripheral neuropathy of the upper extremities was caused by his diabetes mellitus, and his explanation that peripheral neuropathy is the most common complication of diabetes mellitus.  The Board also acknowledges an April 2011 letter from Dr. R.M. in which he again opines that the Veteran's peripheral neuropathy was most likely caused by his diabetes mellitus.  The Board finds, however, that the September 2010 VA examiner's opinion is by far more probative, as it is based on a detailed history by the Veteran, review of the claims file, and examination of the Veteran, and it includes a detailed rationale, whereas the opinions of Dr. R.M. are rather cursory and include no detailed rationale.  The Board also notes that, as pointed out by the VA examiner, the Veteran was not diagnosed with diabetes mellitus until some years after he was complaining of numbness in his fingers and diagnosed with peripheral neuropathy of the upper extremities.

The Board has considered all of the Veteran's assertions, including his opinion that his peripheral neuropathy of the upper extremities is related to his diabetes mellitus.  While the Veteran may be competent to report symptoms capable of lay observation, such as experiencing numbness in his fingers, the Board notes that he is not competent, as a lay person, to etiologically link his peripheral neuropathy to his diabetes mellitus, which requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has also considered the fact that the Veteran testified that he was told by a physician that his peripheral neuropathy of the upper extremities was caused by his diabetes mellitus.  See Board Hearing Transcript at 20.  As explained above, however, the Veteran's hearsay account of what he was told by a physician does not constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for peripheral neuropathy of the upper extremities, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypothyroidism is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a neurological condition, to include multiple sclerosis, is denied.

Entitlement to service connection for a peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for uveitis is denied.


REMAND

The Veteran claims that he has peripheral neuropathy of the lower extremities that was caused by his service-connected diabetes mellitus.  After a thorough review of the claims file, the Board finds that additional development is necessary before a decision may be made on the Veteran's claim.

As discussed above, the Veteran was provided with a September 2010 VA examination relating to his claimed peripheral neuropathy of the upper extremities.  In that regard, the Board adds that the RO's request for the examination only noted peripheral neuropathy of the upper extremities.  Although the September 2010 VA examination report reflects that the examiner nevertheless examined the Veteran's lower extremities and recorded a diagnosis of right and left foot neuropathy, etiology unknown, the Board notes that no further etiology opinion or rationale was provided by the examiner and, based thereon, the Board finds that this examination is not sufficient upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the above, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claim.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with a new, appropriate physician to determine the current nature and the etiology of the Veteran's peripheral neuropathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current peripheral neuropathy of the lower extremities found on examination (a) is related to service, or (b) is secondary to the Veteran's service-connected diabetes mellitus (and please review private treatment records apparently reflecting diagnosed diabetes mellitus in 2005, and the October 2010 and April 2011 opinions of Dr. R.M.).  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the Veteran's peripheral neuropathy of the lower extremities is not found to be related to service or to the Veteran's service-connected diabetes mellitus, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


